DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note

This Office Action is being treated under article 1214.01 section I of the MPEP. The Applicant’s appropriate amendment has reopened prosecution. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-27, 29-35, and 41-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,724,571 in view of Boyd (2013/0184098). 
Claims 1-8 of U.S. Patent No. 9,724,571 lacks the third anti-rotational member of the second member is a plurality of downwardly extending teeth that have an outer diameter that is smaller than an outer diameter of the head portion of the second member and that is greater than outer diameter of the body portion. 
Boyd discloses the third anti-rotational member of the second member is a plurality of downwardly extending teeth that have an outer diameter that is smaller than an outer diameter of the head portion of the second member and that is greater than outer diameter of the body portion (Fig. 4).  In view of Boyd it would have been obvious to modify the system of claims 1-8 of U.S. Patent No. 9,724,571 to have the third anti-rotational member of the second member is a plurality of downwardly extending teeth that have an outer diameter that is smaller than an outer diameter of the head portion of the second member and that is greater than outer diameter of the body portion in order to use a teeth design and size used in the market place which would have a reasonable expectation of success. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5. 	Claims 41-49 are indefinite rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 41, 43, 44, 46, 47, and 49 are indefinite in that these claims depend on a canceled claim.  The Examiner is unable to examine these claims with respect to antecedent basis because it is uncertain what independent claim these claims depend on.   The Examiner can already see no matter what independent claim claims 41, 43, 44, 46, 47, and 49 depend on there is going to be a lot of antecedent basis problems.  Throughout claims 41, 43, 44, 46, 47, and 49 “a plurality” is introduced yet “a plurality” was previously introduced in claims 21 or 29.  The same is true with the structure “an outer diameter”.   Once “a plurality” of a structure is introduced, subsequently it should be commented on as -- the plurality --.  The same goes for the structure “an outer diameter” of a specific structure.   Claim 42 is indefinite in that it states “a cylindrical region is positioned axially between the plurality of downwardly extending teeth and the head portion of the second member.  However claim 41 which claim 42 depends on already claimed “the third anti-rotational member of the second member is a plurality of downwardly extending teeth …the plurality of downwardly extending teeth being formed at an interface of the head portion and the body portion of the second member.  If in claim 41 the plurality of downwardly extending teeth are formed at an interface of the head portion and the body portion, then a cylindrical region cannot be positioned axially between the plurality of downwardly extending teeth and the head portion.  Claim 45 is consisting.  The term consisting in patent claims means nothing else can be added.  Yet Applicant in claims 41-49 is adding additional structure for the third anti-rotational member which was not disclosed in claims 21 and 29.  It seems the word “comprising” would fit better in claims 21 and 29. 

Allowable Subject Matter

6. 	Claims 21-27 and 29-35 would be allowable if rewritten to overcome the rejection(s) under double patenting rejection, set forth in this Office action. 	

7. 	Claims 41-49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting rejection, set forth in this Office action. 	

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.